Case 16-72113-jwc   Doc 306    Filed 11/20/20 Entered 11/20/20 16:30:59   Desc Main
                              Document      Page 1 of 6
Case 16-72113-jwc   Doc 306    Filed 11/20/20 Entered 11/20/20 16:30:59   Desc Main
                              Document      Page 2 of 6
Case 16-72113-jwc   Doc 306    Filed 11/20/20 Entered 11/20/20 16:30:59   Desc Main
                              Document      Page 3 of 6
Case 16-72113-jwc   Doc 306    Filed 11/20/20 Entered 11/20/20 16:30:59   Desc Main
                              Document      Page 4 of 6
Case 16-72113-jwc   Doc 306    Filed 11/20/20 Entered 11/20/20 16:30:59   Desc Main
                              Document      Page 5 of 6
Case 16-72113-jwc   Doc 306    Filed 11/20/20 Entered 11/20/20 16:30:59   Desc Main
                              Document      Page 6 of 6
